Citation Nr: 0921996	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had service from December 1972 to December 1974.  
He died in May 2002.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2009, the appellant testified at a Travel Board hearing 
in Louisville, Kentucky, before the undersigned Veterans Law 
Judge.  The hearing transcript is of record.


FINDINGS OF FACT

1.  A claim for service connection for cause of death was 
denied by the RO in March 2003 and not appealed; the March 
2003 rating action was the last final denial as to that issue 
on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the March 2003 decision is 
new, but does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  




CONCLUSIONS OF LAW

1.  The March 2003 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
cause of death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for New and Material Evidence

The RO's current denial in this case is predicated upon the 
fact that new and material evidence has not been submitted to 
reopen the claim.  Therefore, any "new" evidence would have 
to contribute toward substantiating the contention that the 
Veteran's death was due to a service-connected disease or 
injury.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2008); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's most recent request to reopen her 
claim was filed in 2006, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis, which means, in this case, since the rating 
decision in March 2003.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2008).  


Factual Background & Analysis

The appellant essentially contends that the Veteran committed 
suicide due to depression as a result of hepatitis C caused 
by an in-service blood transfusion.  In the alternative she 
contends that the Veteran had posttraumatic stress disorder 
(PTSD),which was caused by trauma during active military 
service and that the stress from his PTSD caused him to 
commit suicide.  

The Veteran died in May 2002.  The death certificate lists 
the immediate cause of death as a single penetrating gunshot 
wound of the chest.  The Veteran was not service connected 
for any disabilities or conditions, to include Hepatitis C, 
PTSD, or depression at the time of his death.  

The RO first denied the claim for service connection for the 
Veteran's cause of death in a March 2003 rating decision.  
Evidence before the RO at that time included the available 
service treatment records (STRs) which are completely 
negative for any evidence that the Veteran was diagnosed with 
or treated for symptoms suggestive of Hepatitis C, 
psychiatric symptoms or injuries requiring a blood 
transfusion.  The service personnel records are entirely 
silent with respect to any overseas or foreign service in 
Vietnam.  A December 2002 medical opinion from a private 
physician indicates the Veteran had chronic Hepatitis C, with 
no history of intravenous drug abuse or blood transfusion, 
related to his military service.  

The March 2003 denial was based upon the RO's finding that 
the Veteran's death by a self-inflicted gunshot wound was due 
to suicide and was not related to his military service.  The 
RO determined that the Veteran's STRs did not indicate a 
diagnosis of Hepatitis C or reasons to believe that he was 
possibly exposed during service.  In addition, the private 
medical opinion linking the Veteran's Hepatitis C to service 
did not include any supporting rational and there was no 
evidence the physician had the opportunity to review the 
Veteran's STRs.  The RO also noted there was no diagnosis of 
PTSD or any other acquired psychiatric disorder of record.  
Moreover, the Veteran did not participate in combat nor was 
he awarded decorations for valorous actions that could 
provide a basis for a PTSD diagnosis.  The appellant did not 
appeal the decision.  Thus, the claim became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  In 2006, she 
filed an informal claim, seeking to reopen the matter.  

Evidence received since the March 2003 RO decision consists 
of treatment records from Ten Broeck Hospital which show the 
Veteran was treated for major depression and alcohol abuse 
between 2001 and 2002.  Other significant medical problems 
included diabetes, but there was no mention of Hepatitis C or 
military service.  Also of record are lay statements from the 
appellant, family members and acquaintances describing 
observations of the Veteran's behavior prior to his death.  
During her April 2009 Travel Board hearing, the appellant 
testified that the Veteran took his own life because he was 
despondent over a recent diagnosis of Hepatitis C, which she 
asserts was contracted from a blood transfusion during his 
military service.  She also testified that the Veteran had 
vivid memories of friends wounded or killed during service 
and that these constant symptoms hit him without warning 
during the last two years of his life.  

Although this evidence is "new" in the sense that it was 
not previously of record, it is not "material" for purposes 
of reopening the claim because it does not demonstrate that 
the Veteran's death was the result of service.  Thus it does 
not raise a reasonable possibility of substantiating the 
claim.  None of the additionally-received evidence shows that 
Hepatitis C became manifest during service or otherwise 
suggests that it is related to any incident of service.  
Rather these records show the Veteran had a drinking relapse 
and major depression due to significant stress from his job 
and several family deaths, including the tragic killing of 
his brother three years prior.  Attempts to obtain the 
complete treatment records from the Veteran's private 
physician were unsuccessful.  

Likewise, there is no basis for the appellant's assertion 
that the Veteran had PTSD.  The private clinical records 
dated shortly before the Veteran's death yielded diagnoses of 
alcohol dependence and major depression, with no mention of 
PTSD.  The remaining evidence does not confirm that the 
Veteran participated in combat or served in Vietnam, or 
indicate a verifiable in-service stressor event with which a 
diagnosis of PTSD could be linked.  Thus, the Board finds the 
appellant's argument that the Veteran had PTSD as a result of 
his service is not supported by the evidence of record.  She 
has presented no medical evidence to refute these findings.

To the extent that the appellant offered testimony in an 
attempt to establish service connection, the Board notes that 
such evidence essentially constitutes reiterations of 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  While she is competent as a lay person to 
describe observing symptoms such a depression, her testimony 
cannot serve to establish a connection between the Veteran's 
death and his military service.  The appellant is not shown 
to possess the appropriate medical expertise and training to 
competently offer an opinion as to whether the Veteran's 
death was related to service, any statements purporting to do 
so cannot constitute material evidence.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For these reasons, the unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

At this time, the Board notes that it empathizes with the 
appellant's plight and is cognizant of the Veteran's 
honorable service.  Nevertheless, the Board finds that the 
evidence received subsequent to March 2003 is not new and 
material and does not serve to reopen the claim for service 
connection for the cause of the Veteran's death. 38 C.F.R. § 
3.156(a) (2008).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In letters dated in May 2006 and January 2007, the RO 
informed the appellant of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  The January 2007 letter informed 
her of what constituted new and material evidence to reopen 
the previously denied, unappealed claim.  She was informed 
that evidence is new if it is submitted to the VA for the 
first time.  She was informed that material evidence must 
relate specifically to the issue raised and relate to the 
status of the condition during service of within a reasonable 
period of time following discharge.  The letters also meet 
the specificity required under Kent v. Nicholson, 
20 Vet. App. 1 (2006), as the appellant was advised of the 
exact reason for the previous denial and the evidence needed 
to reopen the claim for service connection.  Moreover, she 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

The appellant was provided an additional notice letter dated 
in April 2007 which informed her of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  Service and post-
service treatment reports are of record.  At this time, the 
Board acknowledges that during the April 2009 hearing 
reference was made to obtaining the Veteran's reports, if 
any, from his place of employment.  However, upon review of 
the Veteran's post service medical reports, it is clear that 
the Veteran's depression, and domestic and employment 
challenges were the cause of his suicide.  Further, there is 
no competent and credible evidence of record which suggests 
that those reports would reference the Veteran's service.  
Thus, the Board finds that additional development in this 
regard would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant).  The 
Board also notes that a VA examination is not required in 
this case because new and material evidence has not been 
presented.  38 C.F.R. § 3.159(C)(iii) (2008).

Thus, it appears that all obtainable evidence identified by 
the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


